Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or provide an obvious combination that reads upon the claims of the instant application.
Radloff in view of Pavley and Sull fails to teach:
storing, by a movie system, a video on a non-transitory computer-readable medium, the movie system embodied and operating a server machine;
responsive to input received via a graphic user interface, generating, by the movie system, a deep tag, the graphic user interface providing a texture strip comprising frame representations of the video, a deep tag marker overlaying the texture strip and configured for marking segments of the video over the texture strip, and a deep tag actuator for defining deep tag information which includes a start time and an end time for a segment of the video;
storing, by the movie system, the deep tag at a network address for accessing the segment of the video, the network address containing at least one of a deep tag identifier identifying the deep tag, a video identifier identifying the video, the start time, or the end time for the segment of the video;
providing, by the movie system, a player application to a user device associated with a viewer.

Further searching failed to produce further prior art that would overcome these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171